Affirmed as Modified and Opinion filed March 12, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00038-CV

                      OSAMA ABDULLATIF, Appellant

                                       V.

               ERPILE, LLC AND ALI CHOUDHRI, Appellees

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 992,444-002

                                OPINION


      In this appeal from the judgment of a Harris County civil court at law, no
one challenges the trial court’s judgment regarding the original plaintiff’s claim
against the original defendant. Instead, the defendant argues that the trial court
lacked subject-matter jurisdiction over the intervenor’s claims. We agree. We
additionally conclude that the trial court lacked subject-matter jurisdiction over
three of the defendant’s four counter-claims against the intervenor. The trial
court’s ruling on the merits of the remaining counterclaim has not been challenged
on appeal. We accordingly modify the judgment to dismiss without prejudice
those claims over which the trial court lacked subject-matter jurisdiction, and
affirm the judgment as modified.

                                    I. BACKGROUND

      Appellant Osama Abdullatif and appellee Ali Choudhri have a long and
complex litigation history.1     For the purposes of this suit, however, we need
consider only two cases.

A.    The Suit in Harris County Civil Court at Law No. 3

      In January 2011, Erpile, LLC sued Abdullatif in Harris County Civil Court
at Law No. 3 in a case styled as Erpile, LLC v. Osama Abdullatif and Stephen
Hunt, Cause No. 981824. Erpile alleged that Abdullatif, the previous owner of
100% of the membership interest in Erpile, LLC, had assigned all of his interest in
the company to Richard Wakefield. Erpile stated that despite this assignment,
Abdullatif continued purporting to act on behalf of the company. In particular,
Erpile alleged that Abdullatif was attempting to act on Erpile’s behalf in
foreclosing on a property. Erpile alleged that such actions were contrary to a
“Participation Agreement” between Choudhri and Erpile, which provided that any
foreclosure by Erpile would require the consent of both Erpile and Choudhri.
Erpile alleged that neither it nor Choudhri had consented to the foreclosure. Erpile
therefore asked the trial court to declare that Abdullatif has no interest in the
company, and to render injunctive relief.

      A few weeks after the suit was filed, Abdullatif and Choudhri signed a

      1
          See generally Choudhri v. Latif & Co., Nos. 14-14-00235-CV & 14-14-00236-CV,
2014 WL 2854875 (Tex. App.—Houston [14th Dist.] June 3, 2014, orig. proceeding) (describing
the overlapping litigation between Choudhri and Abdullatif in four trial courts).

                                            2
settlement agreement to resolve a number of their business disputes. Among other
things, Choudhri agreed to non-suit a case that was pending in County Court at
Law No. 3. Although Choudhri was not a party to Erpile, LLC v. Abdullatif in
County Court at Law No. 3, and the cause number stated in the settlement
agreement does not match the cause number of that case, the parties all state in
their briefs that this was the suit to which they referred. About two weeks after
Choudhri and Abdullatif signed the settlement agreement, Erpile non-suited the
case without prejudice.

       Almost immediately, disputes arose concerning the settlement agreement.
Choudhri maintained that Abdullatif had breached the duty to convey a deed to a
particular property,2 and Abdullatif asserted that Choudhri failed to pay him $1.975
million by a certain date as specified in the settlement agreement. These disputes
led to further litigation.

B.     The Suit in Harris County Civil Court at Law No. 4

       In May 2011, Erpile filed this suit against Abdullatif in Harris County Civil
Court at Law No. 4. As in the earlier suit filed in a civil county court at law, Erpile
alleged that Abdullatif had assigned all of the membership interests in the company
to Wakefield, who then became the company’s manager. Once again, Erpile
sought a declaration that Abdullatif owns no interest in the company. Erpile
specifically stated in its pleading, “This suit is limited to determining the
ownership of property, being Erpile and requests no other relief either directly or
indirectly, other than a restoration of the prior injunction.”3 Erpile later dropped
the request for injunctive relief.
       2
          Choudhri asserted these claims in a separate suit against Abdullatif and others in the
Harris County 164th District Court. We mention them here only to provide context for the
declarations requested in this suit.
       3
           Font normalized.

                                               3
       Choudhri filed a petition in intervention in the suit. He asked the trial court
to make two declarations about the settlement agreement that ended the earlier
litigation, and later amended his petition to add a request for a third declaration.
The requested declarations were as follows:

       1.    “The Settlement Agreement is a valid and enforceable
       agreement”;
       2.    “The Settlement Agreement was breached by Osama Abdullatif
       prior to the date [that Choudhri was required to pay Abdullatif
       $1,975,000] pursuant to ¶ 10 of the Settlement Agreement”; and
       3.    “Osama Abdullatif’s breach excused any further performance
       by Ali Choudhri under the Settlement Agreement.”
       Abdullatif filed a plea to the jurisdiction in which he challenged the trial
court’s subject-matter jurisdiction over Choudhri’s claims. After the trial court had
denied the plea and Choudhri had moved for partial summary judgment on his own
claims, Abdullatif filed original and amended counterclaims against Choudhri. In
his original counterclaim, Abdullatif asked for more than $2.3 million in actual
damages and a long list of declarations. He then amended his counterclaim to
request only attorney’s fees and the following four declarations:

       1.     “Choudhri confirmed repeatedly that Erpile owned the Lien on
       [a certain real property] in several filings in federal bankruptcy court”;
       2.     “Choudhri filed a fraudulent Lien release extinguishing Erpile’s
       security interest in [that property]”;
       3.    “[Neither] Choudhri nor Erpile have ever repaid Abdullatif the
       $2,300,000 he advanced Choudhri”; and
       4.  “Abdullatif is, and has always been, the rightful owner of the
       membership interest in Erpile.”4
       The trial court granted Choudhri’s motion for partial summary judgment and
issued an order that included the following declarations:
       4
        These requests were in Abdullatif’s first amended counterclaims. The trial court struck
Abdullatif’s second amended counterclaims, and he does not challenge that ruling.

                                              4
            1.    “The Settlement Agreement entered into between
      Choudhri and Abdullatif on January 22, 2011, was and is valid and
      enforceable”;
            2.    “Abdullatif committed the first material breach of the
      Settlement Agreement”; and
            3.    “As a result of Abdullatif committing the first material
      breach of the Settlement Agreement, Choudhri was and is excused
      from performing any further obligations under the Settlement
      Agreement.”
      After the trial court issued this order, Choudhri and Erpile moved for final
summary judgment on Erpile’s claims and on Abdullatif’s counterclaims against
Choudhri. Abdullatif filed no response to the motion, and the trial court granted it.
In its final judgment, the trial court made the declaration requested by Erpile that
“Defendant Osama Abdullatif has no ownership interest in Erpile, LLC.” That part
of the judgment has not been challenged on appeal. The trial court also repeated
the three declarations made in the earlier order granting Choudhri’s motion for
partial summary judgment, and dismissed Abdullatif’s counterclaims against
Choudhri with prejudice.

      Although Abdullatif has presented three issues for review, its challenge to
the trial court’s subject-matter jurisdiction is dispositive.

    II. THE SCOPE OF THE TRIAL COURT’S SUBJECT-MATTER JURISDICTION

      “[S]ubject-matter jurisidiction is essential to a court’s power to decide a
case.” Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553–54 (Tex. 2000).
Consequently, a court cannot render a binding judgment concerning matters over
which it lacks subject-matter jurisdiction. See In re United Servs. Auto. Ass’n, 307
S.W.3d 299, 309 (Tex. 2010) (orig. proceeding). Determining whether a trial court
had subject-matter jurisdiction is a question of law, which we review de novo.
City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013) (per curiam).

                                            5
       For courts of general jurisdiction such as our state district courts, subject-
matter jurisdiction usually is presumed, absent a showing to the contrary. Dubai
Petroleum Co. v. Kazi, 12 S.W.3d 71, 75 (Tex. 2000) (sub. op.). But county courts
at law are courts of limited jurisdiction. United Servs. Auto. Ass’n v. Brite, 215
S.W.3d 400, 401 (Tex. 2007). Because jurisdiction in such courts is not presumed,
the authority to adjudicate the claims presented must be established at the outset of
the case. See Dubai Petroleum, 12 S.W.3d at 75. One who files a pleading
asserting a cause of action must “allege facts that affirmatively demonstrate the
court’s jurisdiction to hear the cause.” See Tex. Ass’n of Bus. v. Tex. Air Control
Bd., 852 S.W.2d 440, 446 (Tex. 1993).                This requirement applies equally to
intervenors and to parties. TEX. R. CIV. P. 61.

       In a Harris County civil court at law, original jurisdiction can be based on
the value of the “matter in controversy.” See Act of May 27, 1991, 72nd Leg.,
R.S., ch. 746, § 2, 1991 TEX. GEN. LAWS 2620, 2620 (amended 2011) (current
version at TEX. GOV’T CODE ANN. § 25.0003(c) (West Supp. 2014)).
Alternatively, original jurisdiction can be based on the nature of the matter in
controversy. See TEX. GOV’T CODE ANN. § 25.1032(c) (West Supp. 2014). In this
category, such a court has jurisdiction to “decide the issue of title to real or
personal property” and to “hear a suit for the enforcement of a lien on real
property.” See id.5

           III. SUBJECT-MATTER JURISDICTION OVER CHOUDHRI’S CLAIMS

       For the reasons described below, we conclude that the amount in
controversy in Choudhri’s claims against Abdullatif was not within the trial court’s


       5
          A Harris County civil court at law has original jurisdiction over other matters as well,
but neither we nor the parties have identified any basis other than those listed here on which the
trial court arguably could base the exercise of subject-matter jurisdiction in this case.

                                                6
jurisdictional limits. We further conclude that because Choudhri’s claims are
concerned solely with the validity and performance of the settlement agreement,
the claims do not fall within the trial court’s jurisdiction to decide the issue of title
to real or personal property or its jurisdiction to hear a suit for the enforcement of a
lien on real property.

A.     Value of Choudhri’s Claims Against Abdullatif

       To determine whether a trial court has subject-matter jurisdiction based on
the value of the matter in controversy, courts look to the amount of damages
alleged in the pleading.        See Brite, 215 S.W.3d at 402–03. When Choudhri
intervened, the county civil court at law had jurisdiction over “civil cases in which
the matter in controversy exceeds $500 but does not exceed $100,000, excluding
interest, statutory or punitive damages and penalties, and attorney’s fees and costs,
as alleged on the face of the petition.” See Act of May 27, 1991, 72nd Leg., R.S.,
ch. 746, § 2, 1991 TEX. GEN. LAWS 2620, 2620 (amended 2011).

       Choudhri sought no damages other than attorney’s fees under the Uniform
Declaratory Judgments Act; thus, his petition in intervention did not even include a
“statement that the damages sought are within the jurisdictional limits of the court”
as required by the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 47(b), 785–
86 S.W.2d [Tex. Cases] xli (1990, amended 2013). Because this was not an action
for damages, and attorney’s fees are excluded by statute when determining whether
the value of the matter in controversy is within the trial court’s jurisdictional limit,
the trial court could not exercise subject-matter jurisdiction over Choudhri’s claims
based on the amount of damages sought.6

       6
         Even if we were to consider the effect of the declarations sought and not simply the
amount that Choudhri sought to recover, the trial court would lack subject-matter jurisdiction.
The settlement agreement imposes financial obligations on both Abdullatif and Choudhri far in
excess of the trial court’s jurisdictional limits. The extent to which the obligations imposed by a
                                                7
B.     Nature of Choudri’s Claims Against Abdullatif

       Both in Choudhri’s original petition and his live pleading when judgment
was entered, the nature of the controversy was identified only from the specific
declarations requested and from the following paragraph:

               On January 22, 2011, Intervenor and Defendant Osama
       Abdullatif executed a Settlement Agreement to (1) resolve the
       litigation in Cause No. 981724, Erpile, LLC v. Osama Abdullatif, in
       Harris County Civil Court at Law No. 3, (2) amend an agreement
       dated October 27, 2009 involving Erpile, LLC, and (3) settle disputes
       regarding the parties’ other business dealings. The January 22, 2011
       Settlement Agreement (hereinafter referred to as the “Settlement
       Agreement”) is attached hereto and incorporated for all purposes
       herein, as Exhibit A. Exhibit A is subject to the cause in which this
       intervention is filed.
       As can be seen from the nature of the controversy described above and from
the declarations Choudhri requested, this is not “a suit for the enforcement of a lien
on real property.” Choudhri also did not ask the trial court to “decide the issue of
title to real or personal property.” All of Choudhri’s claims instead are about the
validity and performance of a settlement agreement.

       Choudhri nevertheless argues that the trial court had subject-matter
jurisdiction over his petition in intervention because the court had jurisdiction to
decide the issue of title to personal property, i.e., the membership interest in
Erpile.7 Choudhri asserts that Abdullatif’s claim to an ownership interest in Erpile
“was an integral part of Choudhri’s intervention,” but this is not supported by the
record.    Abdullatif had not asserted any claims in this suit when Choudhri

settlement agreement must be honored is affected by determinations such as those at issue here,
i.e., whether the agreement has been breached, and if so, whether a promised performance is
enforceable or excused. See Advanced Personal Care, LLC v. Churchill, 437 S.W.3d 41, 46–48
(Tex. App.—Houston [14th Dist.] 2014, no pet.).
       7
         See TEX. BUS. ORGS. CODE ANN. § 101.106(a) (West 2012) (“A membership interest in
a limited liability company is personal property.”).

                                              8
intervened. Moreover, Choudhri never asked the trial court to decide who owns
the membership interest in Erpile; that was Erpile’s issue, and the existence of
subject-matter jurisdiction over a plaintiff’s claims does not mean that the trial
court had subject-matter jurisdiction over the intervenor’s distinct claims—
particularly where, as here, the trial court is a court of limited jurisdiction.

      Here, only Erpile asked the trial court to decide an issue of title to personal
property. Choudhri did not state such a claim, and the settlement agreement
incorporated into Choudhri’s pleadings does not purport to convey title to the
membership interest in Erpile.        Indeed, neither Choudhri’s pleadings nor the
settlement agreement even mention Erpile’s ownership.

      Choudhri implicitly acknowledges the difference between his claim and
Erpile’s claim, stating in his brief that “Erpile’s suit to determine rightful
ownership of the membership rested on the Assignment of Interest signed by
Abdullatif on September 15, 2010,” but “Choudhri’s Petition in Intervention raised
the issue from a different direction[:] the enforceability of the Settlement
Agreement whereby Abdullatif released any of his claims ‘due to [Abdullatif’s and
Choudhri’s] dealings with Erpile.’” This is not merely “a different direction”;
these are different claims arising from different contracts and conferring different
rights on different people.

      Because his claims are independent of Erpile’s claims, the question of
whether the trial court had jurisdiction over Choudhri’s claims cannot be answered
by saying that the trial court had jurisdiction over Erpile’s claims. See Clark v.
Turner, 92 S.W.2d 511, 513 (Tex. Civ. App.—Dallas 1936, no writ) (“An
independent cause of action, it matters not what form the pleadings may take, will
not dispense with the necessity of alleging jurisdictional facts so as to confer



                                            9
jurisdiction on the court trying the cause.”).8

       Choudhri additionally asserts that the Harris County civil court at law has
jurisdiction over his claims because they are “inherently intertwined” with Erpile’s
claims. In support of this argument, he cites Taub v. Aquila Sw. Pipeline Corp., 93
S.W.3d 451 (Tex. App.—Houston [14th Dist.] 2002, no pet.).                         That case is
distinguishable.

       In Taub, a gas utility filed a condemnation action in a Harris County civil
court at law. Id. at 454. In Harris County, such courts have exclusive jurisdiction
over eminent-domain proceedings. See id. at 456 (citing TEX. GOV’T CODE ANN.
§ 25.1032(c)). One of the landowners then sued the utility in a district court
concerning the utility’s activities on the property. See id. at 454. The utility
counterclaimed for condemnation, asserting the same claim that it had asserted in
the county civil court at law. See id. Both actions were consolidated and tried to a
final judgment in the district court. See id. at 454–55. On appeal, we vacated the


       8
         In a related argument, Choudhri cites section 5.83 of McDonald and Carlson’s Texas
Civil Practice for the proposition that “when an intervenor’s rights are incident to the claim
asserted by the plaintiff, and jurisdiction is established by the plaintiff’s complaint, the
intervenor need not show independent grounds to support jurisdiction.” But what the cited
source actually states is as follows:
       When the intervenor’s rights are incident to the claim asserted by the plaintiff,
       and the intervenor is aligned either as a plaintiff to share in the recovery, or as a
       defendant to resist it, the jurisdiction established by the plaintiff’s complaint
       supports the intervenor and the intervenor need not show independent grounds to
       support jurisdiction of the intervenor’s claim or defense standing alone. But if the
       intervenor’s pleading presents an independent action that might have been joined,
       the intervenor must allege and establish jurisdiction.
1 ROY W. MCDONALD & ELAINE A. GRAFTON CARLSON, TEXAS CIVIL PRACTICE 2d § 5.83 (2d
ed. 2004) (emphasis added, footnotes omitted).
        Here, the rights that Choudhri claims are not “incident to the claim asserted by the
plaintiff”; he does not seek to share in the plaintiff’s recovery or resist it; and he asserts
independent claims and requests for relief. He therefore cannot rely on Erpile’s pleadings as a
basis for the trial court’s subject-matter jurisdiction over his own claims.

                                                10
part of the judgment dealing with the condemnation claim and explained that,
because the Harris County civil court at law had exclusive jurisdiction over such
claims, the district court lacked subject-matter jurisdiction over it. Id. at 456. The
utility argued that this would lead to separate adjudications of the condemnor’s and
the landowner’s claims. Id. at 457. After considering the history of this exclusive-
jurisdiction provision, we rejected that argument, holding that the Harris County
civil courts at law have jurisdiction “over a landowner’s claims, regardless of the
amount in controversy, when those claims are inherently intertwined in an eminent
domain proceeding.” Id. at 458.

      Neither we nor our sister courts have applied Taub’s holding outside of the
eminent-domain context, and we decline to do so in the dissimilar circumstances
here. In Taub, the plaintiff in the Harris County civil court at law was required to
bring its case in that court because it had exclusive jurisdiction. Here, none of the
claims asserted are within the county civil court at law’s exclusive jurisdiction. In
Taub, the additional claim over which the Harris County civil court at law
exercised jurisdiction were asserted by the landowner, a person who necessarily
was already before the court as part of the eminent-domain action. Here, the
claims being challenged on jurisdictional grounds were injected by a non-party
who intervened in the action. And in Taub, the challenged claims were inherently
intertwined with the plaintiff’s claims. Here, the claims asserted by Choudhri are
independent of the plaintiff’s claims.

      Finally, Choudhri points out that Abdullatif did not file a motion to strike
Choudhri’s petition in intervention. See TEX. R. CIV. P. 60 (“Any party may
intervene by filing a pleading, subject to being stricken out by the court for
sufficient cause on the motion of any party.”). The question before us is not
whether Choudhri’s petition in intervention should have been stricken, but whether

                                         11
the trial court had subject-matter jurisdiction to address Choudhri’s claims. Stated
differently, we are not asked to decide whether Choudhri properly made himself a
party to this lawsuit,9 but whether, having become a party, Choudhri asserted
claims within the trial court’s subject-matter jurisdiction.                These are distinct
questions. There may be no practical difference in the effect that an appellate
court’s adverse ruling on either question might have on an intervenor, but there is a
considerable difference in the way that courts review each issue.10

       In sum, we conclude that the trial court lacked subject-matter jurisdiction
over the claims asserted by Choudhri. We accordingly modify the judgment to
dismiss his claims without prejudice.            See Blue Cross Blue Shield of Tex. v.
Duenez, 201 S.W.3d 674, 675 (Tex. 2006) (per curiam) (explaining that claims
over which the trial court lacks subject-matter jurisdiction are dismissed without
prejudice).

                       IV. SUBJECT-MATTER JURISDICTION
                  OVER ABDULLATIF’S CLAIMS AGAINST CHOUDHRI
       In his brief, Abdullatif concedes that if the trial court lacked subject-matter
jurisdiction over Choudhri’s claims, then it also lacked subject-matter jurisdiction
over Abdullatif’s claims.         We agree that the trial court lacked subject-matter


       9
         Absent a motion to strike, one who files a petition in intervention generally becomes a
party to the suit for all purposes. See Guar. Fed. Sav. Bank v. Horseshoe Operating Co., 793
S.W.2d 652, 657 (Tex. 1990) (op. on reh’g).
       10
          We apply a de novo standard of review in determining whether the trial court had
subject-matter jurisdiction. See Rhule, 417 S.W.3d at 442. But when determining whether the
trial court’s ruling on a motion to strike was erroneous, we apply an abuse-of-discretion standard
of review. See Guar. Fed. Sav. Bank v., 793 S.W.2d at 657. A judgment by a trial court lacking
subject-matter jurisdiction is void. See PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 273 (Tex.
2012). In contrast, an erroneous ruling on a motion to strike is merely voidable. See Tex. Dep’t
of Health v. Buckner, 950 S.W.2d 216, 217–18 (Tex. App.—Fort Worth 1997, no writ)
(reversing and remanding where trial court abused its discretion in granting a motion to strike the
petition in intervention).

                                                12
jurisdiction to render judgment on the merits regarding three of Abdullatif’s four
requests for declaratory relief. We conclude, however, that one of his requests for
relief was within the trial court’s jurisdiction.

A.     Value of Abdullatif’s Claims Against Choudhri

       In Abdullatif’s original counterclaim, he sought actual damages of “no less
than $2,300,000”—an amount well in excess of the trial court’s upper
jurisdictional limit.11 See Kormanik v. Seghers, 362 S.W.3d 679, 692 (Tex. App.—
Houston [14th Dist.] 2011, pet. denied) (supp. op.) (explaining that, to determine
whether a Harris County civil court at law had subject-matter jurisdiction, the
appellate court would review the party’s original pleading).               Abdullatif then
amended his counterclaim to eliminate all claims for damages, requesting only
declaratory relief and attorney’s fees under the Uniform Declaratory Judgments
Act or chapter 38 of the Texas Civil Practice and Remedies Code. See TEX. CIV.
PRAC. & REM. CODE ANN. § 38.001 (West 2015) (authorizing a party asserting a
contract claim to recover attorney’s fees “in addition to the amount of a valid claim
and costs”). But as previously explained, such attorney’s fees are excluded from
the calculation of the amount in controversy.            Thus, in Abdullatif’s original
pleading, he sought damages above the trial court’s maximum jurisdictional limit,
and in his amended pleading, he sought no damages at all, thereby falling below
the trial court’s minimum jurisdictional limit. The trial court therefore could not
exercise subject-matter jurisdiction over Abdullatif’s claims based on the amount
in controversy.




       11
           By the time that Abdullatif had asserted counterclaims against Choudhri, the upper
limit of the trial court’s jurisdiction had been increased to $200,000. See TEX. GOV’T CODE
ANN. § 25.0003(c)(1) (West. Supp. 2014).

                                             13
B.    Nature of Abdullatif’s Claims Against Choudhri

      Abdullatif’s original counterclaim against Choudhri contained numerous
requests for declaratory relief, but by the time the trial court rendered final
judgment denying Abdullatif’s claims, only four remained. Three of these do not
fall within the Harris County civil court at law’s jurisdiction to “decide the issue of
title to real or personal property” and to “hear a suit for the enforcement of a lien
on real property.” Specifically, the trial court lacked subject-matter jurisdiction to
rule on the merits of Abdullatif’s requests for declarations that (1) “Choudhri
confirmed repeatedly that Erpile owned the Lien on [a certain real property] in
several filings in federal bankruptcy court”; (2) “Choudhri filed a fraudulent Lien
release extinguishing Erpile’s security interest in [that property]”; and
(3) “[neither] Choudhri nor Erpile have ever repaid Abdullatif the $2,300,000 he
advanced Choudhri.” We therefore modify the judgment to dismiss these claims
without prejudice.

      His remaining request for declaratory relief, however, was within the trial
court’s subject-matter jurisdiction.    In asking the trial court to declare that
“Abdullatif is, and has always been, the rightful owner of the membership interest
in Erpile,” Abdullatif was asking the trial court to decide the issue of title to
personal property. Because the legislature has expressly authorized the Harris
County civil courts at law to exercise jurisdiction over such determinations, we
conclude that the trial court did not err by ruling on this issue. We do not address
the merits of the trial court’s ruling denying Abdullatif’s request for relief and
making the declaration Erpile requested. These competing requests for declaratory
relief are mutually exclusive, and although Abdullatif briefed the question of
whether the trial court erred in dismissing his counterclaims—all of which were
asserted only against Choudhri—he does not challenge the trial court’s judgment in

                                          14
Erpile’s favor on Erpile’s own affirmative claim for declaratory relief.                We
therefore leave intact that portion of the trial court’s judgment in which it declared
that Abdullatif has no ownership interest in Erpile.12

                                    V. CONCLUSION

       Of all of the claims addressed in the final judgment, the Harris County civil
court at law had subject-matter jurisdiction only to address the request for a
declaration about whether Abdullatif does or does not have an ownership interest
in Erpile, LLC. We therefore modify the judgment to dismiss without prejudice all
other claims by Choudhri and Abdullatif, and affirm the judgment as modified.




                                          /s/    Tracy Christopher
                                                 Justice



Panel consists of Justices Christopher, Donovan, and Wise.




       12
          At oral argument, Abdullatif’s counsel confirmed that (1) the judgment in Erpile’s
favor disposed of Abdullatif’s competing request for declaratory judgment regarding Erpile’s
ownership, and (2) Abdullatif does not challenge that part of the judgment.

                                            15